DETAILED ACTION
This office action is a response to an amendment filed on 12/01/2021.
Claims 21- 40 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 04/22/2020. These drawings are acceptable for examination proceedings.
Terminal Disclaimer
The terminal disclaimer filed on 12/01/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration, when reading claims in light of the specification, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.

Prior art references of recorded in combination teach each of these features;
Kumar (US 9253074 B1) teaches method and apparatus for sending and receiving of topology changes in the router.
 Pepe et al. (US 20170201450 A1) teaches the method of selecting paths in the network for network topology. 
Erickson et al. (US 20180115469 A1) teaches method and apparatus for obtaining network flow path information and providing the collected flows for the packet transmission.

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claim 21; specifically to the other limitations with the combination of including;  

“receiving, by a device, topology data and path data associated with a network;
determining, by the device, a plurality of planned bandwidths for a plurality of new paths through the network based on the topology data and the path data;
determining, by the device, that each of the plurality of new paths can be provided via a single route through the network or via two or more routes through the network based on the plurality of planned bandwidths; and
causing, by the device, the plurality of planned bandwidths to be reserved by the network for the plurality of new paths”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018Response Date

For independent claims 28 and 35; claims are similarly considered allowable. Claims disclosed similar limitations as of claim 21. Since when reading claims in light of the specification, none of the references of recorded alone or in combination disclosed or suggest any reasonable combination of limitations specified in the independent claims 8 and 15; and thus claims are respectively allowable.

Dependent claims 22-27, 29-34, and 36-40 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/KYAW Z SOE/Primary Examiner, Art Unit 2412